

116 S3069 IS: Rocky Mountain National Park Ownership Correction Act
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3069IN THE SENATE OF THE UNITED STATESDecember 17, 2019Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to correct a land ownership error within the boundary of
			 Rocky Mountain National Park, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rocky Mountain National Park Ownership Correction Act.
 2.DefinitionsIn this Act: (1)Federal landThe term Federal land means the approximately 0.18 acres of land depicted as TR04–168–1 on the map.
 (2)MapThe term map means the map entitled “Rocky Mountain National Park Proposed Forsyth Family Land Exchange”, numbered 121/154,326, and dated June 2019.
 (3)Non-Federal landThe term non-Federal land means the approximately 0.18 acres of land depicted as TR04–169 on the map. (4)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Rocky Mountain National Park land exchange
 (a)Authorization of exchangeTo correct a longstanding land ownership error, if the owner of the non-Federal land offers to convey to the Secretary all right, title, and interest of the owner in and to the non-Federal land, the Secretary shall convey to the owner of the non-Federal land, subject to valid existing rights, all right, title, and interest of the United States in and to the Federal land.
 (b)ValuationThe value of the Federal land and the non-Federal land to be exchanged under this Act shall be considered to be of equal value.
 (c)AdministrationThe non-Federal land acquired by the Secretary under this section shall be administered by the Secretary as part of Rocky Mountain National Park
 (d)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service.